  Case 20-16613       Doc 24     Filed 12/02/20 Entered 12/02/20 15:34:38            Desc Main
                                   Document     Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                           )           Case No. 20 B 16613
                                                 )
               Rachelle L. Gonzalez              )           Chapter 7
                                                 )
                                                 )
               Debtor.                           )           Judge Janet S. Baer

     ORDER AND NOTICE OF INEFFECTIVE REAFFIRMATION AGREEMENT

         The reaffirmation agreement between the Debtor and Ally Financial (ECF No. 22) came

to the attention of the Court due to a presumption of undue hardship under 11 U.S.C. § 524(m).

Any reaffirmation agreement is enforceable only if the debtor received the disclosures required by

§ 524(c)(2). For a reaffirmation agreement raising a presumption of undue hardship, the required

disclosures include, pursuant to § 524(k)(5)(B), a certification by the attorney for the debtor that

“in the opinion of the attorney, the debtor is able to make the payment” required by the agreement.

This agreement lacks such a declaration by the debtor’s attorney because the required box was not

checked at Part IV. The agreement is therefore unenforceable.


DATE: December 2, 2020                               ENTERED:

                                                     ____________________________________
                                                     JANET S. BAER
                                                     U.S. Bankruptcy Judge
  Case 20-16613      Doc 24     Filed 12/02/20 Entered 12/02/20 15:34:38         Desc Main
                                  Document     Page 2 of 2



In re: 20-16613
Case No. Rachelle L Gonzalez

                                CERTIFICATE OF SERVICE

       I, Alex Dragonetti, certify that on December 2, 2020 I caused to be served copies of the
foregoing documents to the following by electronic service through the Court’s CM/ECF system:

                                                          /s/ Alex Dragonetti
                                                          Courtroom Deputy

                          Electronic Service through CM/ECF System

U.S. Trustee                                       Thomas E Springer
Patrick S Layng                                    Springer Larsen Greene, LLC
Office of the U.S. Trustee, Region 11              dba Springer Brown
219 S Dearborn St                                  300 South County Farm Road
Room 873                                           Suite G
Chicago, IL 60604                                  Wheaton, IL 60187

Michael N Burke                                    David H Cutler
SHAPIRO KREISMAN & ASSOCIATES,                     Cutler & Associates, Ltd.
LLC                                                4131 Main St.
2121 Waukegan Road                                 Skokie, IL 60076
Suite 301
Bannockburn, IL 60015
